Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

The amendment filed on 02/12/2021 has been entered. Claims 1-9, 18-20, 23-28, 34-35, are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 25, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Clam 25 recites “a side suction tube for attaching the suction shaft, via the thumb depress member to the at least one side suction tube port on the handle.” This is unclear. How does the thumb depress member attaches the suction shaft to the side of suction tube port? Appropriate correction/explanation is required?
Claim 26 is rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6, 8-9, 18, 23, 25, 26, 28, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain (US 20170055811) in view of Zinnanti (US 9968340).
Regarding claims 18, 1, Germain discloses an ear endoscope (hysteroscope 50) device for use in a surgical procedure in an ear (105 shaft has a diameter of about 2-9 mm), the device comprising: 
a handle (Handle 142) comprising: 
a right suction tube insertion port on a top surface of the handle (one or more fluid inflow/outflow channels; 108b); 

a rear suction connection port (Negative pressure source 125 may communicate with a tissue extraction channel in shaft assembly 140 of tissue extraction device 100. Para [0057]); 
a visualization shaft extending from the handle at an angle relative to a longitudinal axis of the handle (Handle 104 of endoscope 50 can include angled extension portion 132 with optics to which videoscopic camera 135 can be operatively coupled. Para [0053]; FIG. 1) 
a right tool guide extending from the handle along a right side of the visualization shaft, in fluid communication with the right suction tube insertion port (108b can function as tool guide); 
a left tool guide extending from the handle along a left side of the visualization shaft, in fluid communication with the left suction tube insertion port (108a can function as tool guide); 
an imaging sensor at a distal end of the visualization shaft (camera 135 is coupled to portion 132 thus would have a sensor included on it.); 
a light source (Light source 136 may further be coupled to light coupling 138 on handle 104 of endoscope 50.).
Germain doesnot expressly disclose a suction shaft  removably coupled with the handle, the suction shaft comprising a distal end sized to slide through the right and left suction tube insertion ports and the right and left tool guides; and
a spring disposed over a proximal portion of the suction shaft to automatically retract the suction shaft when force applied to a proximal end of the suction shaft is released.
Zinnanti teaches a suction shaft (barrel 122) removably coupled with a handle (flange 124; FIG. 2), a spring (spring 123) disposed over a proximal portion of the suction shaft to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Germain to include a spring biased suction as taught by Zinnanti (For example, assembly 140 configured to extend through working channel 102 could be modified by syringe biased device 120 of Zinnanti) so that aspiration of the sample into the device could be made automatic by spring mechanism (col. 2, lines 63-67). 
Regarding claim 2, Germain discloses a monitor (camera display) coupled with the handle (A camera may be attached to the proximal end of hub 1050 to allow display of the surgical site on a video monitor. FIG. 11); and a processing unit coupled with the handle (Display would need a processor).
Regarding claim 3, Germain discloses wherein the monitor and the processing unit are housed in one device coupled with the handle via a cable (A camera may be attached to the proximal end of hub 1050 to allow display of the surgical site on a video monitor. FIG. 11; FIG. 11).
Regarding claim 6, Germain does not expressly disclose a thumb depress member coupled with the proximal end of the suction shaft, wherein the spring is disposed over the proximal portion of the suction shaft, between the top surface of the handle and the thumb depress member. Zinnanti teaches a thumb depress member coupled with the proximal end of the suction shaft, wherein the spring is disposed over the proximal portion of the suction shaft, between the top surface of the handle and the thumb depress member (FIGS. 2, 7).

Regarding claim 23, Germain discloses wherein the visualization shaft and the handle form an angle of 90-155 degrees (Handle 104 of endoscope 50 can include angled extension portion 132 with optics to which videoscopic camera 135; FIG. 1; Para [0053]).
Regarding claim 26, Germain does not expressly disclose wherein the  spring is disposed over a proximal portion of the suction shaft, between the thumb depress member and the top of the handle, wherein the spring is configured to automatically retract the suction shaft relative to the visualization shaft when the thumb depress portion is released. Zinnanti teaches wherein the  spring (123) is disposed over a proximal portion of the suction shaft, between the thumb depress (mechanism 126) member and the top of the handle, wherein the spring (123) is configured to automatically retract the suction shaft relative to the visualization shaft when the thumb depress portion is released (The biopsy device is an aspiration biopsy device with proximally attached syringe having spring-loaded plunger 121 and latching mechanism 126 to automatically create aspiration suction when the latch is released. FIG. 2).
Regarding claims 28, 8, in FIG. 1, Germain does not expressly disclose wherein the handle comprises a finger loop for facilitating holding the device with a user's finger under the handle. In FIG. 11, Germain discloses wherein the handle comprises a finger loop for facilitating holding the device with a user's finger under the handle (Another configuration in FIG. 11; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Germain’s arrangement of FIG. 1 and include a finger loop as disclosed in FIG. 11. for enhanced user convenience.
Regarding claim 35, Germain discloses an additional tool configured to be advanced through either of the right and left suction tube insertion ports and the right and left tool coupling shafts (extensions 303 and 304; FIG. 7). 

Claims 7, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain (US 20170055811) in view of Zinnanti and further in view of Washburn.
Regarding claim 24, Germain discloses wherein the visualization shaft has an outer diameter of no more than 2.5 millimeters and a length of about 210 millimeters (shaft 105 may have an outer diameter of between about 2 mm to about 9 mm and axial length of 210 mm. Para [0051], [0054]). Germain does not expressly disclose that the visualization shaft has a length of 30-80 mm. However, Germain does disclose that the dimension of the shaft may differ (Para [0054]). 
Washburn teaches an outer diameter of no more than 2.5 millimeters (the outer diameter of the tubular elongated body 1102 is approximately 0.1 to 10 mm; Para [077]), and a length of 30-80 millimeters (length is 10 times its width i.e. 1-100 mm. Para [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Germain’s shaft to have its length and diameter as taught 
Regarding claim 7, Germain discloses wherein the suction shaft has an outer diameter of no more than 2.5 mm (Note that elongated shaft 105 may have an outer diameter of between about 2 mm to about 9 mm. Para [0051]). Germain does not expressly disclose wherein the visualization tube has an outer diameter of no more than 1.1 millimeter. Washburn teaches a tube that has an outer diameter of no more than 1.1 millimeters (The outer diameter of the tubular elongated body 1102 is approximately 0.1 to 10 mm; Para [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Germain’s shaft to have its length and diameter as taught by Washburn so that the tool could be used with small vessels and structures inside the body (Para [0239] of Washburn).

Allowable Subject Matter
Claims 4, 5, 34 and 19-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if these claims and any intervening claims overcome any outstanding 112(b) rejections.

Claim 27 includes allowable subject matter and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if this claims and any intervening claims overcome any outstanding 112(b) rejections.

Response to Arguments
Applicant’s arguments, filed 02/12/2021, have been fully considered and are persuasive.  The previous rejection has been withdrawn. However, in view of amendment a new rejection has been made. See rejection set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795